Citation Nr: 1013756	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-11 443	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right first finger 
disability due to injury.


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1954 to 
November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

Additionally, in his July 2006 claim, the Veteran indicated 
that in addition to service connection, he was seeking non-
service-connected pension.  In this case, the Board infers a 
claim for entitlement to non-service-connected pension.  As 
this claim has not been adjudicated by the RO, it is not 
before the Board; hence, it is referred to the RO for 
appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Hearing loss is not shown to be related to military 
service or an event of service origin; sensorineural hearing 
loss was not manifested within a year of separation from 
active military service.

2.  Tinnitus is not shown to be related to military service 
or an event of service origin.

3.  The Veteran does not have a currently diagnosed 
disability of the right first finger.




CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2009).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

3.  The Veteran does not have disability of the right first 
finger that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to arrive at a decision has been 
accomplished.  

In this respect, through a September 2006 notice letter, the 
Veteran received notice of the information and evidence 
needed to substantiate his claims.  Thereafter, the Veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the Veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.  

The Board also finds that the September 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO also notified 
the Veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned September 2006 
notice letter.  The Veteran was further provided notice 
regarding an award of an effective date and rating criteria 
via the September 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also concludes that VA's duty to assist has been 
satisfied.  Review of the Veteran' claims file reflects that 
a response to the RO's request for records stated that the 
Veteran's service treatment records were "fire-related."  
In other words, they were involved in a 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, and are therefore unavailable.  Records of the 
Veteran's post-service treatment with a private audiological 
treatment provider have been associated with the claims file 
and were reviewed by the RO in connection with the Veteran's 
claims.  Additionally, the Veteran has submitted written 
argument in support of his claims.  The Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of any claim that need to be obtained; to 
the contrary, the Veteran submitted a statement in October 
2006 indicating that there was no outstanding medical 
evidence relevant to his claims.

The Board notes further that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court held that an examination is 
required when there is:  (1) evidence of a current 
disability; (2) evidence establishing an in-service event, 
injury or disease, or a disease manifested in accordance with 
presumptive service connection regulations occurred that 
would support incurrence or aggravation; (3) an indication 
that the current disability may be related to the in-service 
event; and (4) insufficient evidence to decide the case.

The Board is aware that no VA examination was provided to the 
Veteran in conjunction with his claims for service connection 
for hearing loss and tinnitus but notes that the evidence of 
record does not call for one.  See 38 C.F.R. § 3.159(c)(4) 
(2009).  In this case, as discussed below, there is simply no 
medical evidence that any hearing loss or tinnitus is related 
to military service, even to the noise exposure the Veteran 
has noted; nor has the Veteran claimed to have experienced 
continuity of symptomatology of either disability from 
service to the present.  A medical examination would not 
likely aid in substantiating a claim when the record does not 
contain evidence of continuity of symptomatology.  As such, 
VA is not required to afford the Veteran an examination, and 
therefore, VA has no duty to inform or assist that was unmet.  
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also 
McLendon v. Nicholson, 20 Vet. App. at 84-86 (with no 
indication that a disability or persistent or recurrent 
symptoms of a disability may be associated with the service 
or another service-connected disability, claim may be denied 
where claimant's submissions are insufficient to grant 
benefits or trigger duty to assist).

The Board is also aware that no VA examination was provided 
to the Veteran in conjunction with his claim for service 
connection for residuals of injury to the right first finger 
but notes that the evidence of record does not call for one.  
See 38 C.F.R. § 3.159(c)(4) (2009).  In this case, as 
discussed below, the Veteran does not have a currently 
diagnosed disability relating to his claimed right finger 
injury.  Even after examining the Veteran's own statements, 
there is no suggestion of currently diagnosed disability.  As 
such, VA is not required to afford the Veteran an 
examination, and therefore, VA has no duty to inform or 
assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 
517 (2004).  See also McLendon, 20 Vet. App. at 84-86.

The Board thus concludes that the requirements of the duty to 
assist are satisfied.  Under these circumstances, the Board 
finds that VA has complied with all duties to notify and 
assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  If an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent or more during the one-year period following a 
Veteran's separation from active service, the condition may 
be presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a Veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

Continuity of symptomatology may be established if a claimant 
can demonstrate  (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

The Board notes that VA has heightened duties when the 
Veteran's service treatment records have been destroyed.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the 
case law does not establish a heightened benefit-of-the-doubt 
standard, only a heightened duty of the Board to consider 
applicability of the benefit-of-the-doubt doctrine, to assist 
the claimant in developing the claim, and to explain its 
decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

A.  Hearing Loss and Tinnitus

The Veteran served on active duty from November 1954 to 
November 1956.  His DD Form 214 indicates that his military 
occupational specialty was as a construction helper.  The 
form also indicates that the Veteran was awarded Sharpshooter 
and Carbine Expert badges.  

As noted above, the Veteran's service treatment records are 
unavailable for the Board's review.  Post-service treatment 
records from a private audiologist reflect that the Veteran 
was first seen for complaints of hearing loss and "minimal 
tinnitus complaints" in October 2001.  It was noted that he 
had long history of decreased hearing, which he felt was 
worse in the right ear.  It was noted that he had had this 
for at least 3 years.  At that time, the private audiologist 
conducted audiological testing that revealed sensorineural 
hearing loss in both ears.  The Veteran's private audiologist 
diagnosed the Veteran with bilateral sensorineural hearing 
loss but did not offer any etiological theory.

Here, there is medical evidence that the Veteran currently 
has hearing loss and tinnitus.  There is no evidence, 
however, of any in-service incurrence or aggravation of 
hearing loss or tinnitus, and there is no medical evidence of 
a nexus between military service, including in-service noise 
exposure mentioned by the Veteran, and the current hearing 
loss or tinnitus.  Additionally, there is no showing of 
hearing loss within a year of the Veteran's separation from 
service.  To that end, the Board notes that the first 
evidence of record indicating that the Veteran was 
experiencing hearing loss or tinnitus is dated in 2001, 
nearly 45 years after he left active duty.  The Board notes 
that the Veteran was not afforded a VA examination for the 
purpose of determining whether there is a medical nexus 
between the Veteran's service and his currently diagnosed 
hearing loss and tinnitus.  The Veteran has reported that he 
experienced loud noises in service, which he is competent to 
say, but no competent evidence suggests a link between 
current diagnosis and the in-service noise exposure.  

The Board notes that evidence of a prolonged period without 
medical complaint or demonstration, and the amount of time 
that has elapsed since military service, can be considered as 
evidence against a claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  In these circumstances, the 
Board gives more weight to the evidence of record, which is 
negative for complaints, diagnoses, or treatment for hearing 
loss or tinnitus for nearly 45 years after the Veteran's 
separation from service, than to the Veteran's claim that his 
current disabilities are related to exposure to acoustic 
trauma during service.  (As noted above, the Veteran is not 
competent to link current disability to in-service noise 
exposure.  He is competent to relate how long he has 
experienced a problem, but in this case he has not said that 
he experienced symptoms since service.)  This lack of 
continuity of documented symptomatology either during or 
subsequent to service weighs against the Veteran's service 
connection claims.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when a claimant failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of the claimed condition); see also 
Maxson, supra (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  Therefore, entitlement to service 
connection for hearing loss and tinnitus must be denied.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

The Board notes that the Veteran has not contended at any 
point that his current hearing loss or tinnitus began in 
service and existed continuously since active duty; rather, 
he has argued simply that because he was exposed to acoustic 
trauma in service, his current hearing loss and tinnitus must 
therefore be etiologically related to that in-service 
exposure.  The Veteran is not competent to make such an 
etiological conclusion, and thus his statements to that 
effect carry no weight.  See Bostain, 11 Vet. App. at 127, 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection for hearing loss and tinnitus.

B.  Right First Finger

The Veteran's application for service connection for 
disability of the right first finger (VA Form 21-526) was 
received in July 2006.  Submitted in support of the claim was 
a picture of the Veteran while in service.  In the picture, 
which is of three soldiers with bandages on their fingers, 
the Veteran has identified himself as a soldier who has a 
bandage on his left first finger.  The record otherwise does 
not reflect any complaints or clinical findings of a right 
first finger disability, nor has the Veteran identified any 
disability of the right first finger from which he currently 
suffers.  The Veteran has not otherwise made any complaints 
of symptoms related to his claimed residuals of injury to the 
right first finger.

In this case, there is absent from the record competent 
medical evidence assigning the Veteran a diagnosis of 
disability of the right first finger.  No medical 
professional provides findings or opinions to that effect, 
and the Veteran has not presented or alluded to the existence 
of any such disability or medical evidence or opinion 
reflecting disability.  There is simply a lack of any 
evidence demonstrating that the Veteran has a current 
diagnosis.  See 38 C.F.R. § 3.303.

As noted above, the Veteran has reported that he injured his 
right first finger in service and wishes compensation for 
that injury.  The Veteran is competent to provide information 
concerning factual matters of which he has first-hand 
knowledge (i.e., experiencing an injury to the right first 
finger in service). See, e.g., Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 
(2005).  However, he is not competent to say that any 
symptoms he currently experiences are attributable to his in-
service injury.

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  
Notwithstanding that fact, and as discussed above, the lack 
of contemporaneous medical records is something that the 
Board can consider and weigh against a Veteran's lay 
evidence.  Id.  In this case, although the Veteran has 
contended that he suffered a right finger injury in service, 
the Board finds persuasive that there is no notation 
whatsoever in the Veteran's record, including in the more 
than 50 years since his separation from service, concerning a 
right first finger disability or any symptoms that might be 
associated with it.  There is simply no medical evidence 
demonstrating that the Veteran has sought medical treatment 
at any time for a right first finger disability, or has 
complained of any associated symptoms to any medical 
professional at any time since his separation from service.

Thus, in this case, when weighing the evidence of record, the 
Board finds probative the fact that the Veteran has never 
been diagnosed with or treated for any right first finger 
disability after service.  Furthermore, as a layperson 
without the appropriate medical training and expertise, the 
Veteran is simply not competent to provide a probative 
opinion on a medical matter, such as a current diagnosis for 
any residuals of injury to the right first finger.  See 
Bostain, 11 Vet. App. at 127.

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for disability of the right first 
finger.  Given the lack of a current diagnosis of or any 
evidence of medical treatment for a right first finger 
disability, the Board concludes that the greater weight of 
the evidence is against the claim.  Service connection for 
disability of the right first finger is therefore not 
warranted.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for disability of the right 
first finger is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


